 



Exhibit 10.17

AMENDED AND RESTATED
EMPLOYMENT AND RETIREMENT AGREEMENT

This Amended and Restated Employment and Retirement Agreement (the “Agreement”)
is dated as of December 12, 2003, by and between MBNA Corporation, a Maryland
corporation with its head office in Wilmington, Delaware (together with its
affiliates hereinafter the “Corporation”), and Charles M. Cawley (the
“Executive”).

The Executive founded MBNA America Bank, N.A. (the “Bank”), the Corporation’s
principal subsidiary, in 1982 and has served for many years as the leader of the
Corporation and the Bank, serving as President and director of the Corporation
since its formation and initial public offering in 1991 and as its Chief
Executive Officer since October 2002, and serving as Chairman and Chief
Executive Officer of the Bank from 1991 to 2002 and President from 1985 to 2002.

The Executive is retiring as Chief Executive Officer and President of the
Corporation effective December 30, 2003. During his long career the Executive
has acquired unparalleled knowledge and experience in management and in the
credit card and consumer lending businesses and has demonstrated very
significant leadership skills. The Corporation wishes to ensure that the
Executive’s knowledge, experience and leadership abilities continue to be
available to the Corporation and are not available to the Corporation’s
competitors. The Corporation has determined that the best way to ensure these
results is to enter into this Agreement to continue employment of the Executive
as a Senior Advisor until August 15, 2005 and provide certain benefits to the
Executive, all as set forth in this Agreement. In return, during this employment
period and beyond the Corporation will have the exclusive benefit of the
Executive’s services and the Executive’s agreement never to compete with the
Corporation. The Corporation believes that this continued exclusive benefit of
the Executive’s services and the Executive’s agreement never to compete amply
justify the payments and benefits to the Executive under this Agreement.

To reflect these arrangements the Executive and the Corporation have entered
into this Agreement. This Agreement replaces the Retirement and Consulting
Agreement dated December 6, 2002 (the “Prior Agreement”), and all other
agreements relative to the subject matter herein between the Corporation and the
Executive, except as expressly provided in this Agreement.

In consideration of the above matters and for other good and valuable
consideration, the sufficiency of which each of the parties acknowledge, the
Corporation and the Executive, intending to be legally bound hereby, agree to
the following terms and conditions.

 



--------------------------------------------------------------------------------



 





1.   Continued Employment; Retirement Date.

As of the close of business on December 30, 2003 (the “Effective Date”), the
Executive shall retire as Chief Executive Officer, President and Director of the
Corporation and as Director of the Bank. The Executive agrees that his
resignation is irrevocable and that no further action is required for it to
become effective. After the Effective Date, the Executive shall continue
employment with the Corporation serving as a Senior Advisor throughout the
period ending August 15, 2005 (the “Retirement Date”), as of which date he shall
retire from the Corporation’s employ. The period from the Effective Date through
and including the Retirement Date is the “Employment Period”.



2.   Employment Services.

     (a)  During the Employment Period the Executive shall be a Senior Advisor
to members of the Executive Committee of the Bank and agrees to be available at
all reasonable times upon reasonable notice to provide assistance on such
matters as requested by members of the Executive Committee of the Bank on behalf
of the Bank or the Corporation from time to time. Such services may include
advice and assistance with new products and markets, new affinity or endorsing
relationships or the renewal of existing relationships, and other significant
business matters of the Corporation, and the Corporation’s efforts to support
education, charitable and civic organizations and other activities in the
communities in which it operates. Beginning with the Effective Date, the
Executive will cease being an officer of the Corporation and therefore will
cease having any authority to bind the Corporation (by any act, representation
or omission whatsoever) or perform any policy-making function on its behalf.

     (b)  Unless the Corporation has given its prior specific written consent,
the Executive shall not accept employment with or otherwise in any way agree to
provide business, commercial or professional services to any other person in any
manner which would significantly impair the ability of the Executive to provide
the services to the Corporation contemplated by Section 2(a) of this Agreement.

     (c)  During the Employment Period and thereafter, the Executive shall
cooperate with and make himself reasonably available to the Corporation to
assist the Corporation with regard to any matters of which the Executive had
knowledge or in which he was involved; provided that the Executive shall not be
required to take any action that would be adverse to the Executive’s legal
interest. The Corporation will reimburse the Executive for reasonable
out-of-pocket expenses for travel, accommodations, meals and other expenses
incurred in the performance of the services.

2



--------------------------------------------------------------------------------



 





3.   Compensation.

     (a)  During the Employment Period the Executive shall receive a base salary
in the amount of Two Million Five Hundred Thousand Dollars ($2,500,000) per
annum in the same manner and at the same times as salaries are paid to employees
generally. The Executive shall not be eligible to receive an annual bonus or any
other compensation for his services during the Employment Period, except as
provided in Sections 4 and 9(b). Except as may be specifically otherwise
provided herein, during the Employment Period the Corporation shall provide to
the Executive those benefits (including health, life insurance and disability
benefits for the Executive and his spouse) provided by the Corporation to its
full-time employees generally, consistent with the benefit elections made by the
Executive in accordance with the standard Corporation benefit procedures.

     (b)  During the Employment Period the Executive shall be entitled to
receive any and all other benefits available to employees of the Corporation
generally.

     (c)  Effective on the Retirement Date, the Executive shall cease to be an
employee of the Corporation and shall no longer receive any compensation or
benefits from the Corporation except as provided in this Agreement or in a plan
or agreement that expressly provides that the compensation or benefit survives
or is effective on or after termination of employment. The Executive shall
commence receiving payments under the Supplemental Executive Retirement Plan
(“SERP”) as of the Retirement Date, subject to all of the terms and conditions
applicable to the operation of the SERP.



4.   Other Benefits.

Beginning on the Effective Date, and continuing for the remainder of the
Executive’s life, the Corporation agrees to provide the Executive with the
benefits described in this Section 4.

     (a)  Office and Administrative Support. The Corporation will provide at its
expense an office, including furnishings and equipment, at the Corporation’s
facilities in Greenville, Delaware, comparable to the Executive’s current office
immediately prior to the Effective Date. The Corporation will also provide at
its expense secretarial support at the office.

3



--------------------------------------------------------------------------------



 



     (b)  Airplane Use. The Corporation will permit the Executive to use
corporate aircraft for all corporate business travel and for all personal travel
for himself and his spouse. Other persons may be included in this travel
provided that the Executive or his spouse is also on the airplane. The aircraft
will be a Falcon 2000 or another eight-seat or larger jet aircraft selected by
the Corporation or, for overseas travel, a larger aircraft but not for more than
six round trips per year. The aircraft will not be dedicated to the Executive’s
use and the Executive will give as much notice of any travel for which the
Executive requests a corporate aircraft for personal use as reasonably possible,
but not less than 72 hours, except for travel in response to a personal
emergency. No more than one aircraft will be available for the Executive’s
personal use at any time. The aggregate incremental cost to the Corporation for
the Executive’s personal use of corporate aircraft will not exceed $250,000 in
any calendar year. Aggregate incremental cost shall include the cost to the
Corporation for fuel, travel expenses for the crew, landing fees, airport taxes,
airport fees, customs fees and all in-flight food.

     (c)  Medical Benefits. The Corporation will provide, at its cost, to the
Executive after age 65 and his spouse after age 65 Medicare supplemental health
insurance coverage. Upon the death of the Executive, the Corporation agrees to
continue Medicare supplemental health insurance coverage for the Executive’s
spouse for the remainder of her life.



5.   Non-competition.

     (a)  Because of the Executive’s unparalleled knowledge and experience in
the credit card and consumer lending industry and his detailed knowledge of the
Corporation’s business, plans, people and other confidential information, the
Corporation would suffer very substantial harm if the Executive engaged,
directly or indirectly, in competition with the Corporation. The Corporation has
provided financial incentives to the Executive to in part ensure that he will
not compete with the Corporation. Therefore, in consideration of the payments
and other benefits to the Executive by the Corporation under this Agreement, and
recognizing that the Executive’s receipt of certain post-retirement benefits
under various Corporation plans, such as the SERP, is conditioned on the
Executive’s not competing with the Corporation, the Executive agrees during his
lifetime (the “Restricted Period”), the Executive will not, directly or
indirectly, in any capacity (including as director, officer, employee,
stockholder, partner, owner, consultant or advisor) provide services of any
kind, anywhere in the world, to any issuer of MasterCard, VISA, American
Express, Discover Card or any other type of credit card or charge card, any bank
or other lender which makes consumer loans of any kind, or any affiliate of any
such entity. These services include, but are not limited to, services relating
to (i) sales, endorsement, co-branding or similar agreements, (ii) product
development and marketing, (iii) credit approval and collections, (iv) customer
service, (v) funding or other treasury matters, (vi) loan portfolio
acquisitions, mergers or other acquisitions, (vii) financial, legal or
accounting matters, or (viii) acquisition of or advice or assistance to others
to acquire the Corporation or the Bank or beneficial ownership of

4



--------------------------------------------------------------------------------



 



10% or more of the Corporation’s Common Stock. In addition, the Executive agrees
that during the Restricted Period, the Executive will not provide services to
any affinity group or commercial organization, or any affiliate of such entity,
relating to an affinity or co-branded credit card or consumer loan program with
the Corporation or any other entity. The Executive agrees that these
restrictions, including their scope and duration, are reasonable, and that the
consideration for these restrictions is adequate.

     (b)  The obligations of the Executive under this Section 5 shall survive
the termination of this Agreement without regard to the reason for such
termination.



6.   Confidentiality.

     (a)  Following the end of the Executive’s employment by the Corporation, or
sooner upon request of the Corporation, the Executive will deliver to the
Corporation the originals and all copies of all records and other documents
acquired in the Executive’s capacity as an employee of the Corporation which
relate to the Corporation or its business, customers, vendors or employees and
which are in the Executive’s possession or within the Executive’s control, other
than records and other documents which (i) are a matter of public record,
(ii) relate directly and primarily to the Executive’s compensation and benefits
as an employee of the Corporation, (iii) the Corporation gives the Executive
permission to retain in the Executive’s possession, or (iv) are needed to
perform services as provided under this Agreement. The Executive shall not
retain or deliver to any other person any copies of any such records or
documents. Upon the Executive’s request, the Corporation will promptly provide
to the Executive a copy of each document that (i) relates directly to the
Executive’s compensation and benefits as an employee of the Corporation; (ii) is
needed by the Executive to perform services as provided under this Agreement; or
(iii) is requested by the Executive and is not deemed confidential by the
Corporation in its sole discretion. Section 6(b) will apply to any documents
delivered by the Corporation to the Executive pursuant to clauses (i) and
(ii) of the preceding sentence.

     (b)  The Executive will not use for the Executive’s benefit or for the
benefit of any person other than the Corporation, and, except as necessary or
appropriate in the performance of his duties to the Corporation, including under
this Agreement, will not ever disclose to any person any confidential
information concerning the Corporation. The Executive acknowledges that all
information concerning the Corporation, its plans, programs, policies, finances,
customers, vendors, employees and business shall be deemed confidential unless a
matter of public record or unless publicly known otherwise than through a breach
by the Executive of this Agreement. Disclosure or use which otherwise would
constitute a breach of this Section 6 shall not be deemed a breach thereof to
the extent such disclosure or use is required by law or is not done
intentionally or in a grossly negligent manner. In addition, (i) nothing in this
Agreement shall prohibit the Executive from providing truthful testimony
concerning the Corporation to governmental, regulatory or self-regulatory
authorities and (ii) the parties (and their respective employees,
representatives and agents) may disclose to any and all persons, without any
limitations of any kind, the tax treatment and tax structure of this Agreement

5



--------------------------------------------------------------------------------



 



and all materials of any kind (including opinions and other tax analysis) that
are provided to either party related to such tax treatment and structure.

     (c)  The obligations of the Executive under this Section 6 shall survive
the termination of this Agreement without regard to the reason for such
termination.



7.   Term.

     (a)  The Executive may terminate this Agreement at any time upon written
notice to the Corporation of such termination, provided that the provisions of
Sections 5 and 6 shall survive the termination of this Agreement, without regard
to the reason for such termination. Any such termination by the Executive shall
be treated as a voluntary termination of employment by the Executive for
purposes of Section 9(b) of this Agreement. If the Executive terminates this
Agreement prior to August 15, 2005, the provision of Section 4.01(a) of the SERP
requiring 12-months written notice for voluntary termination of employment shall
not apply to the Executive and is hereby irrevocably waived by the Corporation.

     (b)  The Corporation may terminate this Agreement only if the Executive
fails without reasonable justification to provide in any material respect
services requested pursuant to this Agreement or otherwise materially breaches
this Agreement and, in either case, the Executive fails to cure such breach
within thirty (30) days after receipt of notice thereof from the Board of
Directors of the Corporation as authorized by not less than two-thirds (2/3) of
all of the members thereof and there is a determination of such breach in a
binding and final judgment, order or decree of a court or other agency of
competent jurisdiction, in effect after exhaustion or lapse of all rights of
appeal, and provided that the provisions of Sections 5 and 6 shall survive the
termination of this Agreement, without regard to the reason for such
termination.

     (c)  Upon the Executive’s death or disability, the Employment Period shall
end and Section 2 and Section 3 of this Agreement shall terminate.

6



--------------------------------------------------------------------------------



 





8.   Taxes.

The Corporation shall report amounts paid by the Corporation to the Executive or
the benefits received by the Executive under this Agreement to federal, state
and local tax authorities as required by law. The Corporation may withhold from
any amounts payable to the Executive all federal, state or local taxes or
payments as may be required by law or as may be expressly authorized by the
Executive to be withheld, deducted or reduced from those amounts.



9.   Other Terms.

     (a)  Subject to Section 9(c), this Agreement represents the entire
agreement, and supersedes all prior and contemporaneous agreements and
understandings, relative to the same subject matter, including the Prior
Agreement.

     (b)  Outstanding stock options and restricted stock awards held by the
Executive shall be administered in accordance with the terms of the
Corporation’s plan authorizing the grant of the awards, the agreements pursuant
to which the awards were issued and the Corporation policies relating to the
awards as from time to time in effect. Notwithstanding the preceding sentence,
the restricted shares held by the Executive shall vest 50% on the date of this
Agreement, 25% on August 15, 2004 and 25% on August 15, 2005, or sooner upon the
Executive’s death or “disability” or a “change in control” of the Corporation,
as such terms are defined in the Corporation policies relating to the awards, or
upon the termination by the Corporation of the Executive’s employment.
Notwithstanding the foregoing, if either the Corporation terminates this
Agreement in accordance with Section 7(b) of this Agreement which permits the
Corporation to terminate this Agreement due to the Executive’s failure without
reasonable justification to provide in any material respect services requested
under this Agreement or due to the Executive’s other material breach of this
Agreement, or the Executive voluntarily terminates his employment with the
Corporation, any such unvested restricted shares shall not vest and will be
immediately forfeited and canceled. When vesting restricted shares pursuant to
this Section 9(b) or otherwise, the Corporation shall select in its sole
discretion the specific shares to vest. The Corporation and the Executive agree
that the restricted shares granted to the Executive on January 2, 2004 are
cancelled as of the date the parties have executed this Agreement.

7



--------------------------------------------------------------------------------



 



     (c)  Except as provided in Section 9(b) and as provided below, this
Agreement does not affect or amend prior agreements as to the Corporation’s
benefit plans available generally to employees, the Corporation’s SERP,
Supplemental Executive Insurance Plan, stock option and restricted stock
agreements, any Executive Deferred Compensation Plan agreements with the
Executive. Notwithstanding the first sentence of this Section 9(c), the
Corporation and the Executive agree that the term “competition” in the
Corporation’s SERP and in the Policies adopted under the Corporation’s 1997 Long
Term Incentive Plan shall be interpreted to include the activities described in
Section 5 of this Agreement, and the portions of this agreement concerning the
term “competition” as used in SERP and in such Policies shall survive any
termination of this Agreement. Notwithstanding the first sentence of this
Section 9(c), the Corporation and the Executive agree that the Change of Control
Agreement between the Corporation and the Executive dated July 8, 2003 (the
“Change of Control Agreement”) shall terminate as of the Effective Date of this
Agreement except that the tax gross-up payments related to the imposition of
excise taxes and all other terms of Section 9 of the Change of Control Agreement
shall continue in full force and effect and Section 9 of the Change of Control
Agreement in its entirety is hereby incorporated by reference into this
Agreement, except that all references therein to “Company” shall be read to mean
“Corporation” (as defined herein) and all references to the “Agreement” shall be
read to mean this Agreement. Section 9 of the Change of Control Agreement as
incorporated by reference herein shall survive any termination of this
Agreement. Notwithstanding the fact that the change of control agreement no
longer applies, the Corporation and the Executive agree that the definition of
“change of control” therein continues to apply for purposes of the 1997 Long
Term Incentive Plan and the SERP. Notwithstanding the first sentence of this
Section 9(c), the Corporation and the Executive agree that, as applied to the
Executive, the definition of “cause” in Section 2.05 of the SERP is amended in
its entirety to read “conviction of the Member for a crime that constitutes a
felony for embezzling Corporate funds or for theft of Corporate property”, and
that, as applied to the Executive, the definition of “cause” in the Policies
adopted under the Corporation’s 1997 Long Term Incentive Plan is amended in its
entirety to read “conviction of the participant for a crime that constitutes a
felony for embezzling Corporate funds or for theft of Corporate property”. The
Corporation and the Executive agree that the above amended definitions of
“cause” under the SERP and under the Policies adopted under the Corporation’s
1997 Long Term Incentive Plan shall survive any termination of this Agreement.

     (d)  This Agreement may not be amended or changed, and neither party shall
be deemed to have waived any provision of this Agreement, unless the amendment
or change or waiver is set forth in a writing signed by a duly authorized
officer of the Corporation and by the Executive. The failure of either party to
enforce any term of this Agreement shall not constitute a waiver of any rights
or deprive the party of the right to insist thereafter upon strict adherence to
that or any other term of this Agreement, nor shall a waiver of any breach of
this Agreement constitute a waiver of any preceding or succeeding breach.

8



--------------------------------------------------------------------------------



 



     (e)  The Executive acknowledges that the Executive has read and understands
each provision of this Agreement and has had an opportunity for counsel of the
Executive’s choice to review this Agreement and that no promises or inducements
have been made for the Executive to sign this Agreement except as expressly set
forth in this Agreement.

     (f)  This Agreement shall be interpreted under the laws of the State of
Delaware, without regard to principles of conflicts of laws.

     (g)  The Executive agrees that any breach by the Executive of any provision
of Section 5 or Section 6 of this Agreement would cause the Corporation
irreparable damage and that no remedy available at law would be adequate for
such violation. Accordingly, in addition to any other remedies available at law
or in equity or under any Corporation benefit or compensation plan or this
Agreement, the Corporation may immediately seek enforcement of this Agreement in
a court of appropriate jurisdiction by means of specific performance or
injunction, without posting of a bond, or otherwise.

     (h)  It is the intention of the parties that this Agreement shall be
enforceable to the fullest extent allowed by law. In the event that a court
holds any provision of Section 5 or Section 6 of this Agreement to be
unenforceable, the parties agree that, if allowed by law, that provision shall
be reduced to the degree necessary to render it enforceable without affecting
the rest of this Agreement, and, if such reduction is not allowed by law, the
parties shall promptly agree in writing to a provision to be substituted
therefor which will have an effect as close as possible to the invalid provision
that is consistent with applicable law. The invalidity or unenforceability of
any provision of this Agreement shall not affect or limit the validity and
enforceability of the other provisions hereof.

     (i)  The Corporation shall pay all costs and expenses, including reasonable
attorneys’ fees, of the Corporation and the Executive in connection with any
legal proceeding or action, whether or not instituted by the Corporation or the
Executive, relating to the interpretation or enforcement of any provision of
this Agreement, provided that if the Executive instituted the proceeding and the
judge, arbitrator or other person presiding over the proceeding affirmatively
finds that the Executive instituted the proceeding in bad faith, the Executive
shall pay all costs and expenses, including reasonable attorneys’ fees, of the
Executive.

9



--------------------------------------------------------------------------------



 



     (j)  This Agreement may not be assigned by the Executive. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s spouse or
his estate and legal representatives. This Agreement shall inure to the benefit
of and be binding upon and enforceable by the Corporation’s successors and
assigns, including any successor through merger or purchase of substantially all
the assets of the Corporation. The Corporation will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Corporation to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Corporation would be required to perform it if no such
succession had taken place. As used in this Agreement, “Corporation” shall mean
the Corporation as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes the obligation to perform this Agreement by
operation of law, agreement or otherwise.

     (k)  The Corporation and the Executive agree that Sections 9(b), 9(c),
9(i), 9(j), 9(k) and 9(l) survive the termination of this Agreement and shall
inure to the benefit of and be binding upon and enforceable by the Corporation
and the Executive.

     (l)  The Corporation and the Executive agree that any rights of the
Executive which inured to his benefit prior to this Agreement for the
Executive’s indemnification from the Corporation and for coverage under the
Corporation’s D&O policy would continue and survive this Agreement.

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement on March 8, 2004.

              EXECUTIVE               /s/ Charles M. Cawley    

--------------------------------------------------------------------------------

    Charles M. Cawley               MBNA CORPORATION               By:   /s/
Louis J. Freeh        

--------------------------------------------------------------------------------

        Louis J. Freeh         General Counsel

      ATTEST:           /s/ John W. Scheflen    

--------------------------------------------------------------------------------

    John W. Scheflen     Secretary

11